DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 21 are objected to because of the following informalities:  "simulation" should apparently read --stimulation--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 5, it is unclear if “a longitudinal axis of the holster” is the same as or different than “a longitudinal axis of the holster” recited in claim 4 from which claim 5 depends.  A suggested amendment is –the longitudinal axis of the holster--. 
At line 3 of claim 6, it is unclear if “the image” is the same as “the image” recited in claim 1, or “the second image” recited in claim 6.  
Claim 8 recites the limitation "the process of dye-sublimation transfer printing".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 19, it is unclear if “the image” is the same as “the image” recited in claim 14, or “the second image” recited in claim 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buben (U.S. Pub. No. 2007/0214572) in view of “Insert Air Pillow” (Onoahole.eu webpage; “26 July 2019”).  Regarding claims 1 and 2, Buben discloses a sex article, comprising: a soft hollow case 12; a holster (“recess” which “forms a natural pocket” [0027]) 18 formed on a first side of the soft hollow case (Figs. 1, 5 and [0021]), wherein the holster 18 extends into an interior region of the case 12 (Figs. 1 and 5).  However, Buben fails to disclose an image imparted on the case, wherein the image includes a rendering of an anatomical orifice, wherein the image is oriented such that the anatomical orifice is aligned with the holster.  “Insert Air Pillow” discloses a sex article comprising a soft hollow case (hentai pillow cover) and an opening formed on the soft hollow case which is aligned with a printed image which includes a rendering of an anatomical orifice (vagina or anus) in order to keep the anatomical orifice visible during sexual use (see webpage images of hentai pillow cover along with accompanying paragraphs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an image of an anatomical orifice as taught by “Insert Air Pillow” onto a plush cover of a sex article as suggested by Buben as Buben recognizes use of the cushion for sexual interaction ([0023], [0026] and [0027]) and “Insert Air Pillow” discloses that incorporation of a printed image of an anatomical orifice on the cover which aligns with a hole used for sexual stimulation enhances the experience of the user (“As said previously, you can use ANY onahole with this pillow. I personnaly had my best climax with the Meiki Three Sisters: Nymphomania. First, because of the realistic design of the onahole which looks just amazing with the cover.”)  Regarding claim 3, the holster 18 comprises a cylindrical shape as plug 24 secures a cylindrical phallus within holster 18 (Figs. 4 and 5 of Buben).  Regarding claim 4, the article of Buben further comprises a fastener 30 disposed around a longitudinal axis of the holster (Figs. 6, 7 and [0026]-[0027]).  Regarding claim 5, the fastener 30 comprises a hook and loop fastening strap or an elastic band disposed around the longitudinal axis of the holster ([0026], [0022] and Figs. 6 and 7 of Buben).  Regarding claim 6, the hentai pillow cover of “Insert Air Pillow” discloses a second image imparted on the opposite, second side of the case wherein the second image includes a rendering of a second anatomical orifice (vagina or anus), wherein the second image is oriented such that the second anatomical orifice is aligned with the holster (opposing side of pillow cover has either a vagina/anus; see webpage images of hentai pillow cover along with accompanying paragraphs).  Regarding claim 7, the case 12 is comprised of fabric (“plush body” 12 [0021] and [0028] of Buben).  Regarding claim 8, while “Insert Air Pillow” indicates that the image is printed (“the quality of the printing is perfect”), it does not indicate that the image is formed by the process of dye-sublimation transfer printing.  It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The product "the printed image" is disclosed by “Insert Air Pillow” as disclosed above).  Regarding claim 9, the article of Buben further comprises a closure 20 disposed on a second side of the case ([0022] and Figs. 2, 3, 7 and 8).  Regarding claim 10, the case 12 of Buben is a pillowcase (Figs. 1-4, 7, 8 and [0021]-[0022]). Regarding claim 11, the article of Buben further comprises at least one kneepad 102, 104 affixed to a side of the case (Fig. 8 and [0028]). Regarding claim 12, the article of Buben further comprises a sex stimulation device installed within the holster 18 (Figs. 4 and 5 and [0025]-[0027]). Regarding claim 13, absent any further limitations to “a second holster,” Buben discloses “a second holster” 30 (Figs. 6 and 7 and [0026]-[0027]).  
Regarding claims 14 and 15, Buben discloses a sex article, comprising: a soft hollow case 12; a holster (“recess” which “forms a natural pocket” [0027]) 18 formed on a first side of the soft hollow case (Figs. 1, 5 and [0021]), wherein the holster 18 extends into an interior region of the case 12 (Figs. 1 and 5).  However, Buben fails to disclose an image imparted on the soft hollow case, wherein the image is oriented such that a location of an anatomical orifice of the image is aligned with the holster.  “Insert Air Pillow” discloses a sex article comprising a soft hollow case (hentai pillow cover) and an opening formed on the soft hollow case which is aligned with a printed image which includes a rendering of an anatomical orifice (vagina or anus) in order to keep the anatomical orifice visible during sexual use (see webpage images of hentai pillow cover along with accompanying paragraphs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an image of an anatomical orifice as taught by “Insert Air Pillow” onto a plush cover of a sex article as suggested by Buben as Buben recognizes use of the cushion for sexual interaction ([0023], [0026] and [0027]) and “Insert Air Pillow” discloses that incorporation of a printed image of an anatomical orifice on the cover which aligns with a hole used for sexual stimulation enhances the experience of the user (“As said previously, you can use ANY onahole with this pillow. I personnaly had my best climax with the Meiki Three Sisters: Nymphomania. First, because of the realistic design of the onahole which looks just amazing with the cover.”)  Regarding claim 16, the holster 18 comprises a cylindrical shape as plug 24 secures a cylindrical phallus within holster 18 (Figs. 4 and 5 of Buben).  Regarding claim 17, the article of Buben further comprises a hook-and-loop fastening strap 30 disposed around a longitudinal axis of the holster ([0026], [0022] and Fig. 6). Regarding claim 18, the article of Buben further comprises an elastic band 30 disposed around a longitudinal axis of the holster ([0026] and Figs. 6 and 7). Regarding claim 19, the hentai pillow cover of “Insert Air Pillow” discloses a second image imparted on the opposite, second side of the case wherein the second image includes a rendering of a second anatomical orifice (vagina or anus), wherein the second image is oriented such that the second anatomical orifice is aligned with the holster (opposing side of pillow cover has either a vagina/anus; see webpage images of hentai pillow cover along with accompanying paragraphs). Regarding claim 20, the case 12 is comprised of fabric (“plush body” 12 [0021] and [0028] of Buben).  Regarding claim 21, the holster 18 of Buben is a sex stimulation device holder (Figs. 4 and 5 and [0025]-[0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791